                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


URSZULA BRUMER, et al.,                 )              3:17-cv-00576-MMD-WGC
                                        )
                  Plaintiffs,           )              MINUTES OF THE COURT
                                        )
        vs.                             )              May 7, 2019
                                        )
LAURIE GRAY,                            )
                                        )
                  Defendant.            )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KATIE LYNN OGDEN REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

     Due to extensive briefing regarding Defendant’s Motion to Preclude Untimely Disclosed
Damages (ECF No. 39), the motion hearing scheduled on Tuesday, May 14, 2019, at 1:30 p.m. is
VACATED and will be rescheduled as soon as the court’s calendar will accommodate it.

       IT IS SO ORDERED.

                                                 DEBRA K. KEMPI, CLERK

                                                 By:       /s/
                                                        Deputy Clerk
